Appellants present two propositions, the first of which asserts that the finding above indicated is without evidence to support it, and in any event is against the great weight and preponderance of the evidence. In this view we cannot concur. On the contrary, we are of the opinion the finding is abundantly supported by the evidence. Especially is this true in view of the settled rule in this state that one asserting an equitable title to land based upon a parol trust must prove the trust by evidence clear, satisfactory, and convincing.
The other proposition complains of a ruling upon evidence, which we also regard as without merit. In any event, the admission of the evidence presents, at most, but a harmless error, and calls for no reversal.
Affirmed